By the Court.
Where, in an action under the statute ■(S. & 8. 10), against several defendants to recover damages for the injury, etc., by dogs, of certain sheep, the averment of the petition is: “A certain pack or lot of dogs owned, harbored, and unlawfully kept by the said defendants ■wounded, etc.,” proof that some of the dogs were owned by one of the defendants separately, and some by the other defendant separately, does not, under section 131 of the code, constitute a material variance.

Motion overruled.